 



Exhibit 10.2

EMPLOYMENT AGREEMENT

          This Employment Agreement (the “Agreement”) is entered into as of
September 1, 2004, by and between DEL MONTE CORPORATION, a Delaware corporation,
with its principal place of business in San Francisco, California (the
“Corporation”) and DAVID L. MEYERS, an individual residing in the State of
California (“Executive”).

RECITALS

          WHEREAS, the Corporation desires to employ Executive on the terms and
conditions set forth herein, and Executive desires to be employed by the
Corporation on such terms and conditions.

          NOW, THEREFORE, in consideration of the foregoing recital, the
promises, covenants and agreements of the parties, and the mutual benefits they
will gain by the performance of the promises herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

AGREEMENT

     1. Term of Employment; Duties.

          (a) Term of Employment. The Corporation agrees to employ Executive as
its Executive Vice President, Administration and Chief Financial Officer (“CFO”)
and Executive hereby accepts such employment, subject to the terms and
conditions set forth herein. The term of employment of Executive under this
Agreement shall begin as of the date hereof and continue until terminated
pursuant to Section 4 hereof. Notwithstanding the foregoing, the provisions of
Sections 4(i) (Ongoing Obligations), 5 (Indemnification), 6 (Proprietary
Information Obligations), 7 (Noninterference), 9 (Injunctive Relief), and 11
(Miscellaneous) shall survive the termination of this Agreement.

          (b) Duties. Executive shall serve in an executive capacity and shall
perform such duties as are consistent with Executive’s position as CFO and as
may be reasonably required by the Del Monte Corporation Board of Directors (the
“Board”). In such position, Executive shall (i) plan, direct and control the
organization’s overall financial plans and policies, accounting practices, and
relationships with leading institutions, shareholders and the financial
community; (ii) direct treasury, budgeting, tax accounting, information systems,
real estate and insurance activities; (iii) provide direction and decisions
relating to strategic planning of the company; (iv) direct legal activities;
(v) plan, direct and control various administration functions as it relates to
Human Resources, labor relations and corporate affairs; and (vi) report to the
Chief Executive Officer (“CEO”).

 



--------------------------------------------------------------------------------



 



          (c) Exclusive Performance of Duties. While employed by the
Corporation, Executive agrees that Executive shall devote substantially all of
Executive’s business time and best efforts solely and exclusively to the
performance of Executive’s duties hereunder and to the business and affairs of
the Corporation, whether such business is operated directly by the Corporation
or through any affiliate of the Corporation. Executive further agrees that while
employed by the Corporation, Executive will not, directly or indirectly, provide
services on behalf of any competing corporation, company, limited liability
company, partnership, joint venture, consortium, or other competing entity or
person, whether as an employee, consultant, independent contractor, agent, sole
proprietor, partner, joint venturer, creditor, corporate officer or director;
nor shall Executive acquire by reason of purchase during the term of Executive’s
employment with the Corporation the ownership of more than one percent (1%) of
the outstanding equity interest in any such competing entity. For purposes of
this Agreement, a “competing” entity is one engaged in any of the businesses in
which the Corporation is engaged during Executive’s employment with the
Corporation, which includes without limitation: (i) dry and canned pet food and
pet snacks business in the United States and Canada, (ii) specialty pet food
business conducted worldwide, (iii) ambient tuna business in North America,
(iv) other ambient seafood business involving products marketed in North
America, (v) retail private label soup and retail private label gravy businesses
in the United States, (vi) broth business in the United States, (vii) infant
feeding business in the United States, and (viii) the manufacture and sale of
processed fruits and vegetables, pineapple products and tomato products in the
United States and South America (the “Businesses”). Subject to the foregoing,
Executive may serve on boards of directors of non-competing unaffiliated
corporations, subject to advance approval by the CEO, and may serve on the
boards of charitable organizations.

          (d) Corporation Policies. The employment relationship between the
parties shall be governed by the general employment policies and practices of
the Corporation, including, without limitation, the Del Monte Foods Standards of
Business Conduct; provided, however, that when the terms of this Agreement
differ from or are in conflict with the Corporation’s general employment
policies or practices, this Agreement shall control.

     2. Compensation and Benefits.

          (a) Salary. Executive shall receive for Executive’s services rendered
hereunder an annual base salary of Four Hundred Fifty Thousand Dollars
($450,000), as adjusted from time to time by the Compensation Committee of the
Board (the “Base Salary”), payable on a semi-monthly basis in twenty-four (24)
equal installments, less all applicable federal, state or local taxes and other
normal payroll deductions.

          (b) Annual Bonus. While a full-time employee of the Corporation,
Executive shall be entitled to participate in the Del Monte Foods Company’s
Annual Incentive Plan or any applicable successor plan (the “AIP”) pursuant to
the terms and conditions set forth therein. Executive shall be eligible to
receive an annual AIP bonus (the “Bonus”) targeted at 70% of Executive’s Base
Salary, as adjusted from time to time

2



--------------------------------------------------------------------------------



 



in accordance with the AIP. AIP awards are not guaranteed and actual payment of
the Bonus is subject to the performance of the Corporation and Del Monte Foods
Company and Executive’s individual achievements.

          (c) Employee Welfare Benefits. During Executive’s employment with the
Corporation, Executive shall be entitled to participate in any group insurance
for hospitalization, medical, dental, vision, prescription drug, accident,
disability, life or similar plan or program of the Corporation now existing or
established hereafter to the extent that Executive is eligible under the general
provisions thereof. The Corporation may, in its sole discretion and from time to
time, establish additional senior management benefit programs as it deems
appropriate. Executive understands that any such plans may be modified or
eliminated in the discretion of the Corporation in accordance with applicable
law.

          (d) Pension and Retirement Benefits. During Executive’s employment
with the Corporation, Executive shall be entitled to participate in any pension,
401(k) and retirement plans of the Corporation now existing or established
hereafter to the extent that Executive is eligible under the general provisions
thereof. The Corporation may, in its sole discretion and from time to time,
establish additional senior management benefit programs as it deems appropriate.
Executive understands that any such plans may be modified or eliminated in the
discretion of the Corporation in accordance with applicable law.

          (e) Vacation. Executive shall be entitled to a period of annual paid
vacation time equal to not less than six (6) weeks per year as adjusted from
time to time in accordance with the Corporation’s vacation policy. The days
selected for Executive’s vacation shall be mutually agreeable to the Corporation
and Executive. Executive’s eligibility to carryover or to be paid for any
portion of Executive’s accrued, but unused vacation shall be subject to the
Corporation policy applicable to employees at a similar level in effect during
the term of this Agreement.

          (f) Expenses. Subject to compliance with the Corporation’s normal and
customary policies regarding substantiation and verification of business
expenses, the Corporation shall directly pay or shall fully reimburse Executive
for all customary and reasonable expenses incurred by Executive for promoting,
pursuing or otherwise furthering the business of the Corporation and its
affiliates.

          (g) Perquisites and Supplemental Benefits. During Executive’s
employment with the Corporation, Executive shall be entitled to participate in
the Corporation’s Executive Perquisite Plan, subject to the terms and conditions
thereof, and such other perquisites and supplemental benefits, if any, as may be
approved from time to time by the Compensation Committee of the Board. Executive
understands that any such plans may be modified or eliminated in the discretion
of the Corporation in accordance with applicable law.

3



--------------------------------------------------------------------------------



 



     3. Stock Options.

          (a) During Executive’s employment with the Corporation, Executive
shall be eligible to participate in the applicable stock and stock option plans
of Del Monte Foods Company. The terms and conditions of any stock or stock
option agreement entered into by Executive and Del Monte Foods Company from time
to time are hereby incorporated into this Agreement.

          (b) From time to time during Executive’s employment with the
Corporation, the Board (or a committee thereof) shall evaluate the performance
of management of the Corporation and determine whether it is appropriate to
grant any additional stock and/or stock options to management, including without
limitation, Executive. The Board (or such committee) shall be under no
obligation to grant any such stock or stock options to Executive (or any other
member of management), but will take into consideration industry standards for
stock and stock option issuances to CFOs in similar circumstances.

     4. Termination of Employment.

          (a) Termination Upon Death. If Executive dies during Executive’s
employment with the Corporation, the Corporation shall pay to Executive’s
estate, or other designated beneficiary(ies) as shown in the records of the
Corporation, any earned and unpaid Base Salary as of Executive’s employment
termination date (which, for purposes of this Section 4(a), shall be the date of
Executive’s death); accrued but unused vacation time as of the end of the month
in which Executive dies; the amount of any unreimbursed expenses described in
Section 2(f), which were incurred by Executive before the date of Executive’s
death; and benefits, if any, that Executive’s estate, or other designated
beneficiary(ies), is then entitled to receive under the benefit plans of the
Corporation in which Executive was an eligible participant. Additionally, the
Corporation shall pay to Executive’s estate, or other designated
beneficiary(ies), at the end of the fiscal year in which Executive’s termination
of employment occurs, a pro rata portion of Executive’s target Bonus for the
year in which Executive’s termination of employment occurs, prorated for
Executive’s actual employment period during such year and adjusted for
performance. All of the foregoing payments and benefits shall be paid less all
applicable federal, state or local taxes and other normal payroll deductions, if
any. Except as expressly provided in this Section 4(a), the Corporation shall
have no obligation to make any other payment, including severance or other
compensation of any kind or payment in lieu of notice, and all other benefits
provided by the Corporation to Executive under this Agreement or otherwise shall
cease as of Executive’s termination date.

          (b) Termination Upon Disability. The Corporation may terminate
Executive’s employment in the event Executive suffers a disability that renders
Executive unable, as determined in good faith by the Board, to perform the
essential functions of Executive’s position, even with reasonable accommodation,
for six (6) consecutive months; provided that, any dispute as to whether or not
Executive is so disabled shall be resolved by a physician reasonably acceptable
to Executive and the

4



--------------------------------------------------------------------------------



 



Corporation, whose determination shall be final and binding upon both Executive
and the Corporation. In the event that Executive’s employment is terminated
pursuant to this Section 4(b), Executive shall receive payment for any earned
and unpaid Base Salary as of Executive’s employment termination date (which, for
purposes of this Section 4(b), shall be the date specified by the Board);
accrued but unused vacation time as of the end of the month in which the
termination of employment for disability occurs; the amount of any unreimbursed
expenses described in Section 2(f), which were incurred by Executive before
Executive’s termination date; and benefits, if any, that Executive is then
entitled to receive under the benefit plans of the Corporation in which
Executive was an eligible participant. In addition, after Executive’s
termination date, Executive shall receive long term disability benefits under
the applicable benefit plans of the Corporation to the extent Executive
qualifies for such benefits. In the event that Executive’s employment is
terminated as a result of a determination pursuant to this Section 4(b), and
provided that Executive has executed a general release in a form and substance
satisfactory to the Corporation, the Corporation also shall provide to Executive
as severance the payment of an amount equal to Executive’s highest Base Salary
during the twelve (12) month period prior to the termination date and the target
Bonus for the year in which such termination occurs, payable in equal
installments on the Corporation’s regular pay schedule over a period of twelve
(12) months. All of the foregoing payments and benefits shall be paid less all
applicable federal, state or local taxes and other normal payroll deductions, if
any. Except as expressly provided in this Section 4(b), the Corporation shall
have no obligation to make any other payment, including severance or other
compensation of any kind or payment in lieu of notice, and all other benefits
provided by the Corporation to Executive under this Agreement or otherwise shall
cease as of Executive’s termination date.

          (c) Voluntary Termination. Executive may voluntarily terminate
Executive’s employment with the Corporation at any time. In the event that
Executive’s employment is terminated under this Section 4(c), Executive shall
receive payment for any earned and unpaid Base Salary as of Executive’s
voluntary employment termination date (which, for purposes of this Section 4(c),
shall be the date Executive ceases to perform Executive’s duties hereunder as
stated in Executive’s letter of resignation or as specified by the Board);
accrued but unused vacation time as of Executive’s voluntary employment
termination date; the amount of any unreimbursed expenses described in Section
2(f), which were incurred by Executive before Executive’s voluntary employment
termination date; and benefits, if any, Executive is then entitled to receive
under the benefit plans of the Corporation in which Executive was an eligible
participant. All of the foregoing payments and benefits shall be paid less all
applicable federal, state or local taxes and other normal payroll deductions, if
any. Except as expressly provided in this Section 4(c), the Corporation shall
have no obligation to make any other payment, including severance or other
compensation of any kind or payment in lieu of notice, and all other benefits
provided by the Corporation to Executive under this Agreement or otherwise shall
cease as of Executive’s termination date.

5



--------------------------------------------------------------------------------



 



          (d) Termination for Cause.

               (i) Termination; Payment of Accrued Benefits. The Board may
terminate Executive’s employment with the Corporation at any time for “Cause”
(as defined below). In the event that Executive’s employment is terminated for
Cause under this Section 4(d), Executive shall receive payment for all earned
but unpaid Base Salary as of Executive’s employment termination date (which, for
purposes of this Section 4(d), shall be the date specified by the Board);
accrued but unused vacation time as of Executive’s termination date; the amount
of any unreimbursed expenses described in Section 2(f), which were incurred by
Executive before Executive’s termination date; and benefits, if any, Executive
is then entitled to receive under the benefit plans of the Corporation in which
Executive was an eligible participant. All of the foregoing payments and
benefits shall be paid less all applicable federal, state or local taxes and
other normal payroll deductions. Except as expressly provided in this Section
4(d), the Corporation shall have no obligation to make any other payment,
including severance or other compensation of any kind or payment in lieu of
notice, and all other benefits provided by the Corporation to Executive under
this Agreement or otherwise shall cease as of Executive’s termination date.

               (ii) Definition of Cause. For purposes of this Agreement, the
Corporation shall have “Cause” to terminate Executive’s employment upon the
occurrence of any of the following: (A) criminal dishonesty, (B) deliberate and
continual refusal to perform employment duties on substantially a full-time
basis or to act in accordance with any specific lawful instructions given to the
Executive in connection with the performance of his duties for the Corporation
or any of its subsidiaries or affiliates, unless, in either case, (1) the
Executive became aware less than ninety (90) days prior thereto of an event
constituting Good Reason or (2) the Executive is disabled, or (C) deliberate
misconduct which is reasonably likely to be materially damaging to the
Corporation without a reasonable good faith belief by the Executive that such
conduct was in the best interests of the Corporation.

          (e) Termination Without Cause.

               (i) Termination; Payment of Accrued Benefits. The Corporation at
any time without prior written notice may terminate Executive’s employment
without cause. In the event Executive’s employment is terminated without cause,
Executive shall receive payment for all earned but unpaid Base Salary as of
Executive’s termination date (which, for purposes of this Section 4(e), shall be
the date specified by the Board); accrued but unused vacation time as of
Executive’s termination date; the amount of any unreimbursed expenses described
in Section 2(f), which were incurred by Executive before Executive’s termination
date; and benefits, if any, Executive is then entitled to receive under the
benefit plans of the Corporation in which Executive was an eligible participant.

               (ii) Payment of Severance Benefits. In the event Executive’s
employment is terminated without cause under this Section 4(e), and provided
that

6



--------------------------------------------------------------------------------



 



Executive has executed a general release in a form and substance satisfactory to
the Corporation, the Corporation also shall provide to Executive as severance:

                    (A) the payment of an amount equal to two (2) times
Executive’s Base Salary and target Bonus for the year in which such termination
of employment occurs (or, if greater, the amount of the Bonus for next preceding
year of full-time employment), payable in equal installments on the
Corporation’s regular pay schedule over a period of eighteen (18) months
(“Salary Continuation”), provided that, in the event of Executive’s death
subsequent to the commencement of payments pursuant to this sub-paragraph
4(e)(ii)(A), the balance of the Salary Continuation amount will be paid to
Executive’s estate, or other designated beneficiary(ies) as shown in the records
of the Corporation;

                    (B) the payment to Executive, at the end of the fiscal year
in which Executive’s termination of employment occurs, of a pro rata portion of
Executive’s target Bonus for the year in which Executive’s termination occurs,
prorated for Executive’s actual employment period during such year and adjusted
for performance and paid within thirty (30) days of Executive’s termination
date;

                    (C) continuation of Executive’s participation in the
Corporation’s health and welfare benefits (other than disability benefits) and
retirement benefits until thirty-six (36) months following Executive’s
termination; provided that, if during such time Executive is precluded from
participating in a plan by its terms or applicable law, or if the Corporation
for any reason ceases to maintain such plan, the Corporation shall provide
Executive with benefits which are no less favorable in the aggregate to those
which Executive would have received under such plan had Executive been eligible
to participate therein or had such plan continued to be maintained by the
Corporation; provided further that, following the termination of any health
coverage provided to Executive under this Section 4(e)(ii)(C), the Corporation
shall use its best efforts to provide a method for Executive to participate in
the Corporation’s medical plans at Executive’s own expense until the respective
dates that Executive and Executive’s spouse are eligible for Medicare benefits,
so long as the Corporation’s medical plans remain self-insured and/or the
Corporation’s medical insurer agrees to provide for Executive’s continued
participation in the Corporation’s medical plans.

                    (D) continuation of Executive’s participation in any
executive perquisites applicable to Executive until twelve (12) months following
Executive’s termination date;

                    (E) during the first six (6) months following Executive’s
termination date, Executive will, at his option, be provided with an office and
secretarial services during regular business hours at a location selected by
Executive subject to the consent of the Corporation, which shall not be
unreasonably withheld. Except as may be specifically approved by the Board,
Executive will not be provided with the use of any other Corporation facility or
services during this six (6)-month period or at any time thereafter;

7



--------------------------------------------------------------------------------



 



                    (F) Executive shall vest in any stock or stock option grants
awarded to Executive pursuant to the Del Monte Foods Company 2002 Stock
Incentive Plan, or any successor plan, on a pro-rated basis as of Executive’s
termination date; provided, however, Executive shall not be entitled to take
ownership or otherwise receive settlement of such pro-rated stock award(s) until
the end of the performance period associated with that stock award; provided,
further, that, Executive shall not be entitled to exercise, take ownership or
otherwise receive settlement of such pro-rated stock option award(s) until the
scheduled vest date associated with that tranche of the stock option award(s);
provided, further, that, upon vesting of Executive’s pro-rated stock option
award(s), Executive shall have ninety (90) days from that vesting date to
exercise such stock options. The value of any pro-rated stock option award shall
be based on the exercise price and the fair market value at the time of
exercise; and

                    (G) the provision of not less than eighteen (18) months of
executive-level outplacement services at the Corporation’s expense; provided,
however, the expense for such services in any calendar year shall not exceed
eighteen percent (18%) of the amount equal to Executive’s highest Base Salary
during the twelve (12) month period prior to the termination date and the target
Bonus for the year in which such termination occurs.

All of the foregoing payments and benefits in this Section 4(e) shall be paid
less all applicable federal, state or local taxes and other normal payroll
deductions, if any. Except as expressly provided in this Section 4(e), the
Corporation shall have no obligation to make any other payment, including
severance or other compensation of any kind or payment in lieu of notice, and
all other benefits provided by the Corporation to Executive under this Agreement
or otherwise shall cease as of Executive’s termination date.

          (f) Termination for Good Reason.

               (i) Termination; Payment of Accrued Benefits and Severance.
Notwithstanding anything in this Section 4 to the contrary, Executive may
voluntarily terminate Executive’s employment with the Corporation for “Good
Reason” (as defined below). In the event Executive’s employment is terminated
for Good Reason under this Section 4(f), Executive shall receive the benefits
set forth in Section 4(e), subject to the terms and conditions set forth
therein, including, without limitation, Executive ‘s execution of a general
release in a form and substance satisfactory to the Corporation, upon or within
ninety (90) days following the occurrence of an event constituting “Good
Reason.” All of the foregoing payments and benefits shall be paid less all
applicable federal, state or local taxes and other normal payroll deductions, if
any. Except as expressly provided in this Section 4(f), the Corporation shall
have no obligation to make any other payment, including severance or other
compensation of any kind or payment in lieu of notice, and all other benefits
provided by the Corporation to Executive under this Agreement or otherwise shall
cease as of Executive’s termination date.

8



--------------------------------------------------------------------------------



 



               (ii) Definition of Good Reason. For purposes of this Agreement,
Executive shall have “Good Reason” to terminate Executive’s employment upon the
occurrence of any of the following: (A) a material adverse change in Executive’s
position causing it to be of materially less stature, responsibility, or
authority without Executive’s written consent, and such a materially adverse
change shall in all events be deemed to occur if Executive no longer serves as
CFO, unless Executive consents in writing to such change; (B) a reduction,
without Executive’s written consent, in Executive’s Base Salary or the Bonus
Executive is eligible to earn under the AIP (or successor plan thereto), or
Executive’s incentive or equity opportunity under any material incentive or
equity program of the Corporation, provided, however, that nothing herein shall
be construed to guarantee Executive’s Bonus for any year if the applicable
performance targets are not met; and provided further that it shall not
constitute Good Reason hereunder if the Corporation makes an appropriate pro
rata adjustment to the applicable Bonus and targets under the AIP or any
successor plan in the event of a change in the Corporation’s fiscal year; (C) a
material reduction without Executive’s consent in the aggregate health and
welfare benefits provided to Executive pursuant to the health and welfare plans,
programs and arrangements in which Executive is eligible to participate; or
(D) the failure of the Corporation to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement. Unless Executive
provides written notification of an event described in sub-clauses (A) through
(D) above within ninety (90) days after Executive knows or has reason to know of
the occurrence of any such event, Executive shall be deemed to have consented
thereto and such event shall no longer constitute Good Reason for purposes of
this Agreement. If Executive provides such written notice to the Corporation,
the Corporation shall have ten (10) business days from the date of receipt of
such notice to affect a cure of the event described therein and, upon cure
thereof by the Corporation to the reasonable satisfaction of Executive, such
event shall no longer constitute Good Reason for purposes of this Agreement.

          (g) Termination Upon Change of Control.

               (i) Termination; Payment of Severance. In the event of
Executive’s “Termination Upon Change of Control” (as defined below), Executive
shall receive the benefits set forth in Section 4(e), subject to the terms and
conditions set forth therein, including without limitation Executive’s execution
of a release in a form and substance satisfactory to the Corporation; provided,
however, that the payment set forth in Section 4(e)(ii)(A) shall be an amount
equal to two (2) times Executive’s Base Salary and target Bonus and made in a
lump sum paid within thirty (30) days of Executive’s termination date, and not
in installments over an eighteen (18) month period as provided in
Section 4(e)(ii)(A); provided, further, that all of Executive’s outstanding
stock and stock option awards shall vest and become immediately exercisable as
provided in the Del Monte Foods Company 2002 Stock Incentive Plan, or any
successor plan.

9



--------------------------------------------------------------------------------



 



               (ii) Gross-Up Payment. In the event the lump sum payment set
forth in Section 4(g)(i) above (the “Payment”) is an “excess parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall pay
Executive an additional cash payment (the “Gross-Up Payment”) in an amount such
that after payment by Executive of all taxes, including, without limitation, any
income taxes and Excise Tax imposed upon the Gross-Up Payment, Executive shall
retain an amount equal to the Excise Tax imposed upon the Payment and the
Gross-Up Payment. The Gross-Up Payment shall be subject to and paid net of any
applicable withholding. The amount of any Gross-Up Payment or Excise Tax shall
be reasonably determined by the Company after consultation with its legal and
tax advisors.

               (iii) Definition of Termination Upon Change of Control. For
purposes of this Section 4(g) “Termination Upon Change of Control” means (A) the
termination of Executive’s employment by the Corporation without cause during
the period commencing on the date the “Change of Control” (as defined in the Del
Monte Foods Company 2002 Stock Incentive Plan, or any successor stock incentive
plan) occurs and ending on the date which is two (2) years after the Change of
Control; or (B) any resignation by Executive for Good Reason within two
(2) years after the occurrence of a Change of Control; but (C) “Termination Upon
Change of Control” shall not include any termination of Executive’s employment
by the Corporation for Cause, as a result of the death or disability of
Executive, or as a result of the voluntary termination of Executive’s employment
for reasons other than Good Reason.

               (iv) Except as expressly provided in this Section 4(g), the
Corporation shall have no obligation to make any other payment, including
severance or other compensation of any kind or payment in lieu of notice, and
all other benefits provided by the Corporation to Executive under this Agreement
or otherwise shall cease as of Executive’s termination date. Any amounts due
Executive under this Section 4(g) are in the nature of severance payments or
liquidated damages, which contemplate both direct damages and consequential
damages that may be suffered as a result of Executive’s termination of
employment, and are not in the nature of a penalty.

          (h) At-Will Employment. Executive understands and agrees that
Executive’s employment with the Corporation is at-will, which means that either
Executive or the Corporation may, subject to the terms of this Agreement,
terminate this Agreement at any time with or without cause and with or without
notice. Any modification of the at-will nature of this Agreement must be in
writing and executed by Executive and the Corporation.

          (i) Ongoing Obligations. Executive acknowledges that the Corporation
and Executive have ongoing rights and obligations relating to intellectual
property and confidential information of the Corporation, together with
fiduciary rights and obligations, which will survive the termination of
Executive’s employment.

10



--------------------------------------------------------------------------------



 



     5. Indemnification. In the event Executive is made, or threatened to be
made, a party to any legal action or proceeding, whether civil or criminal,
including any governmental or regulatory proceedings or investigations, by
reason of the fact that Executive is or was a director or officer of the
Corporation or Del Monte Foods Company or serves or served any other corporation
fifty percent (50%) or more owned or controlled by the Corporation in any
capacity at the Corporation’s request, Executive shall be indemnified by the
Corporation, and the Corporation shall pay Executive’s related expenses when and
as incurred, all to the fullest extent permitted by the laws of the State of
Delaware, and the Corporation’s Certificate of Incorporation and Bylaws.

     6. Proprietary Information Obligations. During Executive’s employment by
the Corporation, Executive will have access to and become acquainted with the
Corporation’s confidential and proprietary information, including but not
limited to information or plans regarding the Corporation’s customer
relationships; personnel; technology and intellectual property; sales, marketing
and financial operations and methods; and other compilations of information,
records and specifications (collectively “Proprietary Information”). Executive
shall not disclose any Proprietary Information of the Corporation, or of any
affiliate, directly or indirectly, to any person, firm, company, corporation or
other entity for any reason or purpose whatsoever, nor shall Executive make use
of any such Proprietary Information for Executive’s own purposes or for the
benefit of any person, firm, company, corporation or other entity (except the
Corporation and any affiliate) under any circumstances, during or after the term
of this Agreement, except as reasonably necessary in the course of Executive’s
employment for the Corporation or as authorized in writing by the Corporation.
All files, records, documents, computer-recorded or electronic information and
similar items relating to the business of the Corporation or any affiliate,
whether prepared by Executive or otherwise coming into Executive’s possession,
shall remain the exclusive property of the Corporation or the affiliate,
respectively, and Executive agrees to return all property of the Corporation or
the affiliate in Executive’s possession and under Executive’s control
immediately upon any termination of Executive’s employment, and no copies
thereof shall be kept by Executive.

     7. Noninterference. In consideration of the terms hereof, Executive agrees
that while employed by the Corporation pursuant to this Agreement and for a
period of eighteen (18) months thereafter, Executive agrees not to: (i) directly
or indirectly, either on Executive’s own account or for any corporation,
company, limited liability company, partnership, joint venture or other entity
or person (including, without limitation, through any existing or future
affiliate), solicit any employee of the Corporation or any existing or future
affiliate to leave his or her employment or knowingly induce or knowingly
attempt to induce any such employee to terminate or breach his or her employment
agreement with the Corporation or any existing or future affiliate, if any; or
(ii) directly or indirectly (including, without limitation, through any existing
or future affiliate), solicit, cause in any part or knowingly encourage any
current or future customer of or supplier to the Corporation or any existing or
future affiliate to modify the business relationship, or cease doing business in
whole or in part, with the Corporation or any such affiliate.

11



--------------------------------------------------------------------------------



 



     8. Conditions Applicable to Severance Benefits. Executive will at all times
refrain from taking any action or making any statements, written or oral, which
are intended to and do demonstrably and materially damage the Corporation, its
subsidiaries and affiliates and their respective directors, officers or
employees. In the event that Executive materially violates the terms and
conditions of this Section 8, the Corporation may, at its election, upon ten
(10) days’ notice, discontinue payments of the Salary Continuation and/or cease
providing the benefits described in Sections 4(b), 4(e), 4(f) or 4(g) above. The
Corporation may also initiate any form of legal action it may deem appropriate
seeking damages or injunctive relief with respect to any material violations of
this Section 8.

     9. Injunctive Relief. The parties hereto agree that damages would be an
inadequate remedy for the Corporation in the event of a breach or threatened
breach of Sections 6 or 7 of this Agreement by Executive, and in the event of
any such breach or threatened breach, the Corporation may, either with or
without pursuing any potential damage remedies, obtain and enforce an injunction
prohibiting Executive from violating this Agreement and requiring Executive to
comply with the terms of this Agreement.

     10. Warranties and Representations. Executive hereby represents and
warrants to the Corporation that:

          (a) Executive acknowledges and agrees that Executive considers the
restrictions set forth in Sections 6 and 7 to be reasonable both individually
and in the aggregate, and that the duration, geographic scope, extent and
application of each of such restrictions are no greater than is necessary for
the protection of the Corporation’s legitimate interests. It is the desire and
intent of Executive and the Corporation that the provisions of Sections 6 and 7
shall be enforced to the fullest extent possible under the laws and public
policies applied in each jurisdiction in which enforcement is sought. The
Corporation and Executive further agree that if any particular provision or
portion of Sections 6 and 7 shall be adjudicated to be invalid or unenforceable,
such adjudication shall apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made. The
Corporation and Executive further agree that in the event that any restriction
herein shall be found to be void or unenforceable but would be valid or
enforceable if some part or parts thereof were deleted or the period or area of
application reduced, such restriction shall apply with such modification as may
be necessary to make it valid, and Executive and the Corporation empower a court
of competent jurisdiction to modify, reduce or otherwise reform such
provision(s) in such fashion as to carry out the parties’ intent to grant the
Corporation the maximum allowable protection consistent with the applicable law
and facts.

          (b) In the event a court of competent jurisdiction or other tribunal
or person(s) mutually selected by the parties to resolve any dispute
(collectively a “Court”) has determined that Executive has violated the
provisions of this Agreement, the running of the time period of such provisions
so violated shall be automatically suspended as of the date of such violation
and shall be extended for the period of time

12



--------------------------------------------------------------------------------



 



from the date such violation commenced through the date that the Court
determines that such violation has permanently ceased.

          (c) Executive is not now under any obligation of a contractual or
quasi-contractual nature known to Executive that is inconsistent or in conflict
with this Agreement or that would prevent, limit or impair the performance by
Executive of Executive’s obligations hereunder; and

          (d) Executive has been or has had the opportunity to be represented by
legal counsel in the preparation, negotiation, execution and delivery of this
Agreement and understands fully the terms and provisions hereof.

     11. Miscellaneous.

          (a) Notices. Any notice or communication required or permitted by this
Agreement shall be deemed sufficiently given if in writing and, if delivered
personally, when it is delivered or, if delivered in another manner, including
without limitation, by facsimile (with confirmation of receipt and a
confirmation copy sent by U.S. Mail or overnight delivery), the earlier of when
it is actually received by the party to whom it is directed or when the period
set forth below expires (whether or not it is actually received): (i) if
deposited with the U.S. Postal Service, postage prepaid, and addressed to the
party to receive it as set forth below, forty-eight (48) hours after such
deposit as registered or certified mail; or (ii) if accepted by Federal Express
or a similar delivery service in general usage for delivery to the address of
the party to receive it as set forth next below, twenty-four (24) hours after
the delivery time promised by the delivery service.

To the Corporation:

Del Monte Corporation
One Market at The Landmark
P.O. Box 193575
San Francisco, California 94119-3575
Fax: 415/247-3263
Attention: Board of Directors and Secretary

To Executive:

The most recent home address for Executive as set forth in the Corporation’s
personnel records.

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

          (b) Severability. If any term or provision (or any portion thereof) of
this Agreement is determined by a court to be invalid, illegal or incapable of
being enforced by any rule of law or public policy, all other terms and
provisions (or other portions thereof) of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or
provision (or any portion thereof) is invalid, illegal or

13



--------------------------------------------------------------------------------



 



incapable of being enforced, this Agreement shall be deemed to be modified so as
to effect the original intent of the parties as closely as possible to the end
that the transactions contemplated hereby and the terms and provisions hereof
are fulfilled to the greatest extent possible.

          (c) Counterparts. This Agreement may be executed on separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement. Signatures may be exchanged by electronic facsimile with machine
evidence of transmission.

          (d) Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Corporation, and
the Corporation’s successors and assigns. Executive may not assign any of
Executive’s duties or rights under this Agreement without the prior written
consent of the Corporation, which consent will not unreasonably be withheld.
Except for Executive’s estate or designated beneficiary under Section 4(a),
nothing in this Agreement, express or implied, is intended to confer upon any
third person any rights or remedies under or by reason of this Agreement.

          (e) Attorneys’ Fees. If any legal proceeding is necessary to enforce
or interpret the terms of this Agreement, or to recover damages for breach
thereof, the prevailing party shall be entitled to reasonable attorneys’ fees,
as well as costs and disbursements, in addition to any other relief to which
Executive or the Corporation may be entitled; provided that, notwithstanding the
foregoing, Executive shall be entitled to reimbursement by the Corporation of
all reasonable legal fees incurred by Executive in connection with any
enforcement of Sections 4(g) and 5 of the Agreement.

          (f) Amendments. No amendments or other modifications to this Agreement
may be made except by a writing signed by both parties.

          (g) Choice of Law. All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the internal law, and
not the law of conflicts, of the State of California except as otherwise
provided in Section 11(b) above.

          (h) Further Assurances. Each of the parties hereto agrees to use all
reasonable efforts to take or cause to be taken, all appropriate actions, and to
cause to take or to be taken, all things necessary, proper or advisable under
applicable laws to effect the transactions contemplated by this Agreement,
including without limitation, execution and delivery to the Corporation of such
representations in writing as may be requested by the Corporation in order for
it to comply with applicable federal and state securities laws.

          (i) Fees and Expenses Relating to Agreement. Each of the parties
hereto shall bear his or its own fees and expenses incurred in connection with
the preparation of this Agreement and the transactions contemplated hereby.

14



--------------------------------------------------------------------------------



 



     12. ENTIRE AGREEMENT. This Agreement, including any documents incorporated
by reference herein, contains the Corporation’s entire understanding with
Executive related to the subject matter hereof, and supersedes and preempts any
prior or contemporaneous understandings, agreements, or representations by or
between the parties, or by or between Executive and Del Monte Foods Company,
written or oral. Without limiting the generality of the foregoing, except as
provided in this Agreement, all understandings and agreements, written or oral,
relating to the employment of Executive by the Corporation or Del Monte Foods
Company, or the payment of any compensation or the provision of any benefit in
connection therewith or otherwise are hereby terminated and shall be of no
future force and effect.

[Remainder of page intentionally left blank.

Signatures on following page.]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
set forth below.

EXECUTIVE:

     
     /s/ David L. Meyers

--------------------------------------------------------------------------------

David L. Meyers
  November 11, 2004

--------------------------------------------------------------------------------

Date

CORPORATION:

DEL MONTE CORPORATION

         
By:
  /s/ Richard G. Wolford

--------------------------------------------------------------------------------

  November 11, 2004

--------------------------------------------------------------------------------

Date
Name:
  Richard G. Wolford    
Title:
  Chairman of the Board, President    

  and Chief Executive Officer    

COMPANY (For purposes of Section 11 only):

DEL MONTE FOODS COMPANY

         
By:
  /s/ Richard G. Wolford

--------------------------------------------------------------------------------

  November 11, 2004

--------------------------------------------------------------------------------

Date
Name:
  Richard G. Wolford    
Title:
  Chairman of the Board, President    

  and Chief Executive Officer    

16